Title: To George Washington from Thomas Montgomerie, 30 June 1785
From: Montgomerie, Thomas
To: Washington, George



Dear Sir
Dumfries 30th June 1785

Mr Shaw will wait upon you at Mount Vernon on Saturday; should your business detain you in Alexa. till the evening of that day, you will find him there on your return home—He does not at any rate mean to leave you in a short time, and at no period untill you can provide yourself agreeably.
I have urged him strongly to name a sum in lieu of services, but I cannot get him to do it—He says it is no consideration to him for the present He does not expect such wages as he could obtain in business, he came into the Country with an intention of entering into business, but he thinks there may be hereafter a more favorable juncture; and it appears to me from conversing

with him, that should he answer your purposes and expectations, he may still thereafter be equally servicable to you and employ his money in that line—you need be under no difficulty of making him some small offer in consideration of Wages or expences—I am with very great regard Dr Sir Your most obt Hume Se⟨rvt⟩

Thos Montgomerie

